UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                         MAR 16 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.   19-50335

                Plaintiff-Appellee,              D.C. No.
                                                 2:14-cr-00329-ODW-1
 v.                                              Central District of California,
                                                 Los Angeles
ROBERT A. GLAZER, M.D.,
                                                 ORDER
                Defendant-Appellant.

Before: GOULD, OWENS, and VANDYKE, Circuit Judges.

      Defendant-Appellant’s unopposed motion to file an unredacted petition for

rehearing under seal and file redacted version publicly is GRANTED.

      Defendant-Appellant’s unopposed motion for disclosure of sealed petition

for rehearing and protective order is GRANTED. Defendant-Appellant shall

provide copies of the sealed petition for rehearing directly to government counsel

designated by the Department of Justice to handle the appeal. The sealed petition

for rehearing shall be deemed confidential. The sealed petition for rehearing may

be used only for purposes of litigating this appeal by government counsel

designated by the Department of Justice to handle the appeal and may be disclosed

only to Department of Justice attorneys and staff assisting in the appeal. Absent

further order of this Court, the sealed petition for rehearing and its contents may

not be disclosed to any other person, including, but not limited to, law enforcement
personnel and Department of Justice attorneys assigned to represent the

government in the district court. Nothing in this order shall preclude government

counsel handling the appeal from sharing or discussing the contents of the publicly

available redacted version of the Petition for Rehearing with the Department of

Justice attorneys that represented the government in the district court. This order

shall continue in effect after the conclusion of the appeal and specifically shall

apply in the event of a retrial or resentencing. Defendant-Appellant’s disclosure of

the sealed petition for rehearing pursuant to this protective order shall not be

deemed a waiver of privilege in any subsequent proceeding, and the Department of

Justice attorneys that previously represented the government in the district court

shall not be restricted from continuing to represent the government in the event of

a retrial or resentencing, provided that they are not given access to the sealed

petition for rehearing consistent with this protective order.

      The Memorandum Disposition filed on February 26, 2021, is withdrawn and

replaced with a new Memorandum Disposition filed concurrently with this order.

With this order, the panel unanimously votes to deny the petition for panel

rehearing. The petition for rehearing is DENIED.

      Future petitions for rehearing will be permitted under the usual deadlines

outlined in Federal Rules of Appellate Procedure 35(c) and 40(a)(1).




                                           2
                           NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAR 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50335

                Plaintiff-Appellee,             D.C. No.
                                                2:14-cr-00329-ODW-1
 v.

ROBERT A. GLAZER, M.D.,                         MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Otis D. Wright II, District Judge, Presiding

                      Argued and Submitted February 5, 2021
                               Pasadena, California

Before: GOULD, OWENS, and VANDYKE, Circuit Judges.

      Defendant-Appellant Robert Glazer (“Glazer”) appeals from his conviction

following a jury trial for conspiracy to commit health care fraud, in violation of 18

U.S.C. § 1349, and twelve counts of health care fraud, in violation of 18 U.S.C.

§ 1347. Glazer, a medical doctor who operated his own clinic, conspired with

others to fraudulently bill Medicare for services not rendered and for services



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
“medically unnecessary” within the meaning of the Medicare regulations. Glazer

was sentenced to 120 months’ imprisonment and two years of supervised release.

We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), and we

affirm.

      1. Glazer contends that the district court erred by allowing the government

to question Glazer and another defense witness about the veracity of other

witnesses, and that this error required reversal. The government concedes that the

questioning was improper, but it contends that any error was harmless due to

strong evidence of guilt. We review for plain error, see United States v. Del Toro-

Barboza, 673 F.3d 1136, 1152 (9th Cir. 2012), and we agree with the government.

The rule is settled that “[a] prosecutor must not ask defendants during cross-

examination to comment on the truthfulness of other witnesses.” United States v.

Alcantara-Castillo, 788 F.3d 1186, 1191 (9th Cir. 2015). But here, even if the

government impermissibly did so, Glazer cannot show prejudice because the

portions of testimony on which Glazer was asked to comment were not likely to

bear significantly on Glazer’s credibility, and the evidence of Glazer’s guilt was

strong. See, e.g., United States v. Ramirez, 537 F.3d 1075, 1086 (9th Cir. 2008).

      2. Glazer next contends that the district court’s method of selecting alternate

jurors was reversible error. We disagree. It is undisputed that the district court’s

method of selecting alternate jurors did not comport with Fed. R. Crim. P. 24(c),


                                          2
which requires that an alternate juror have the same qualifications and be selected

and sworn in the same manner as any other juror. Here an error occurred because

the alternate jurors were designated separately at the start of deliberations. We

conclude, however, that the error did not affect Glazer’s substantial rights, as

required on plain error review, see United States v. Lindsey, 634 F.3d 541, 551 (9th

Cir. 2011), because the alternates did not participate in jury deliberations.

      3. Glazer’s contention that the district court’s questions and comments

during trial projected to the jury a prejudicial appearance of partiality also fails.

We review claims of judicial misconduct in supervising trials for abuse of

discretion. United States v. Morgan, 376 F.3d 1002, 1006–07 (9th Cir. 2004).

Judicial questioning of witnesses can “cross the line and affect the judge’s role as

an impartial participant in the trial process.” United States v. Lopez-Martinez, 543

F.3d 509, 513 (9th Cir. 2008). Here, however, the district court did not abuse its

discretion given its “undeniable authority to examine witnesses and call the jury’s

attention to important evidence.” United States v. Scott, 642 F.3d 791, 799 (9th

Cir. 2011) (per curiam).1

      4. Glazer next contends that the district court abused its discretion or plainly

erred in several of its evidentiary rulings. We disagree. The district court did not



1
 Glazer also contends that if we remand the case, it should be reassigned to a
different judge. We do not address this claim because remand is unwarranted.

                                            3
abuse its discretion by excluding evidence of “legitimate” medical services outside

of the counts in the indictment, because “[a] defendant cannot establish his

innocence of crime by showing that he did not commit similar crimes on other

occasions.” Herzog v. United States, 226 F.2d 561, 565 (9th Cir. 1955). The court

did not abuse its discretion by barring Glazer from using his notes to testify instead

of the patient files, because the court could have concluded that Glazer intended to

testify directly from a writing rather than refresh his recollection. See Fed. R.

Evid. 612 advisory committee’s note to proposed rules. The court also did not err

by admitting the “education” letter under a notice theory, see Fed. R. Evid.

801(c)(2), or the testimonies of the two investigators and Agent Li, because it is

not clear that the court’s gatekeeper Daubert role was triggered, see United States

v. Hankey, 203 F.3d 1160, 1169 (9th Cir. 2000), and any issue with “dual role”

testimony was harmless. United States v. Torralba-Mendia, 784 F.3d 652, 660

(9th Cir. 2015). The court did not abuse its discretion by excluding the Medicare

regulation for impeachment purposes because it could have been considered

extrinsic evidence of a collateral matter. See Ortiz v. Yates, 704 F.3d 1026, 1038

(9th Cir. 2012). Finally, the court did not err by admitting Agent Li’s testimony

that she did not find “indicators” of traced signatures because jurors may consider

and weigh handwriting evidence without an expert opinion. United States v.

Meredith, 685 F.3d 814, 824 (9th Cir. 2012).


                                          4
      5. With regard to Glazer’s sentence, the district court did not clearly err in

applying a four-level adjustment under U.S.S.G. § 3B1.1(a) for being “an

organizer or leader of a criminal activity that involved five or more participants or

was otherwise extensive.” We review this factual finding for clear error. A

finding is clearly erroneous only if it is “illogical, implausible, or without support

in inferences that may be drawn from the record.” United States v. Hinkson, 585

F.3d 1247, 1262 (9th Cir. 2009) (en banc). The court opined: “To say that this

man was not the shot caller of a medical office . . . is almost absurd in context.”

Though Glazer argues that his office manager, Avetisyan, was in charge and

Glazer just “did the medicine,” in this context “doing the medicine” meant

controlling the tests and services that ended up being fraudulently submitted to

Medicare. The court’s finding that Glazer was an organizer of the fraud scheme

was not clearly erroneous.

      AFFIRMED.2


2
  Glazer also joins co-defendant Marina Merino’s claims of constructive
amendment of the indictment, fatal variance between the indictment and trial
evidence, and improper jury instructions. Those claims are without merit as to
Glazer. First, there was no constructive amendment or fatal variance because
Glazer fails to establish that the government relied on evidence of kickbacks in
presenting its case against Glazer, as opposed to Merino. Second, Glazer’s
challenge to the “deliberate ignorance” instruction is unpersuasive because there
was an adequate basis for the jury to conclude Glazer had actual knowledge of the
fraudulent claims or else took deliberate steps to avoid obtaining such knowledge.
See United States v. Heredia, 483 F.3d 913, 918 (9th Cir. 2007) (en banc). Third,
any error in the intent to defraud instruction was harmless because a jury could

                                           5
have determined that Glazer intended to deceive and cheat Medicare. See United
States v. Miller, 953 F.3d 1095, 1101, 1103 (9th Cir. 2020). Fourth, the district
court’s Pinkerton instruction was not erroneous. Finally, the district court’s
willfulness instruction was not erroneous because Glazer’s case does not present
one of the narrow class of cases governed by Bryan v. United States, 524 U.S. 184
(1998).